Citation Nr: 0636075	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  02-04 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

(The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for an arthritis disability, claimed as rheumatoid 
arthritis, is the subject of a separate decision under a 
different docket number.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to July 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for PTSD.  

The veteran duly appealed the RO's decision and a hearing was 
held in December 2002 before Kathleen K. Gallagher, a 
Veterans Law Judge who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002) and who is rendering the determination in this case.  
In August 2003, the Board remanded the matter to the RO for 
additional evidentiary development.

While the matter was in remand status, in a September 2003 
rating decision, the RO determined that new and material 
evidence had not been received to reopen a previously denied 
claim of service connection for an arthritis disability.  The 
veteran perfected an appeal of the RO's September 2003 
decision by means of his submission of a substantive appeal 
(VA Form 9) in November 2005.  Because the veteran has 
requested a Board hearing with respect to this new appeal, 
the issue of whether new and material evidence has been 
submitted to reopen a claim of service connection for 
arthritis has been addressed in a remand under a separate 
docket number.  

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with the applicable 
criteria, (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; (3) and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2005); Anglin v. 
West, 11 Vet. App. 361, 367 (1998).

The evidence required to support the occurrence of an in-
service stressor varies depending on whether or not the 
veteran was engaged in combat with the enemy.  Where, as 
here, the record does not establish that the claimant engaged 
in combat with the enemy, his assertions of in-service 
stressors, standing alone, cannot as a matter of law provide 
evidence to establish an event claimed as a stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Rather, the claimant must provide "credible supporting 
evidence from any source" that the event alleged as the 
stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 
128, 147 (1997).

In this case, the veteran is seeking service connection for 
PTSD, which he claims developed as a result of a stressful 
episode during his tour of duty in Vietnam.  Specifically, 
the veteran claims that in January or February of 1971, his 
unit was subject to a mortar attack.  He indicated that when 
he was running for cover, he fell and dislocated his left 
shoulder.  As a result of his injury, he states that he was 
treated at a field hospital where he observed a soldier lying 
next to him with holes throughout his body.  When the soldier 
would breathe, the veteran indicated that fluids would squirt 
from the holes.  The veteran indicated that it was a horrible 
sight which had stayed with him.  See e.g. Veteran's December 
2002 hearing transcript and his September 2001 stressor 
statement.  Following treatment at the field hospital for the 
left shoulder injury, the veteran indicated that he was 
transferred to Walter Reed Army Medical Center, where he 
received additional treatment for his left shoulder.  

A review of the veteran's service medical and personnel 
records shows that in September 1968, well prior to his tour 
of duty in Vietnam, the veteran fell and dislocated his left 
shoulder.  In March 1969, he underwent surgical repair of his 
left shoulder.  In May 1970, the veteran again sought 
treatment for left shoulder pain, which he indicated had been 
present since a boxing injury.  The impression was torn 
ligaments, left shoulder.  

The veteran's service personnel records show that he was 
ordered to Vietnam in November 1970, but immediately went 
AWOL.  He eventually arrived in Vietnam in December 1970, 
where he served as a radio operator.  

Records corresponding to the veteran's tour of duty in 
Vietnam are entirely negative for treatment of a left 
shoulder injury in January or February 1971, as he claims.  
In May and June 1971, however, he did seek treatment for pain 
and stiffness in the left shoulder and arm.  He did not 
report any injury at that time, including during a mortar 
attack.  Rather, he reported a history of left shoulder 
surgery.  After examining the veteran, military physicians 
recommended that the veteran be transferred to CONUS for 
Medical Board and further treatment.  In June 1971, the 
veteran was transferred to Walter Reed Army Medical Center as 
an inpatient.  

In April 2003, after reviewing the available evidence in this 
case, the Board determined that additional evidentiary 
development was necessary.  The matter was remanded in August 
2003 for the purpose of conducting this additional 
development.  Specifically, the Board directed the RO to 
contact the U.S. Army and Joint Services Records Research 
Center (JSRRC) in order to determine whether there were any 
mortar attacks near the veteran's unit in January or February 
1971, as he claimed, or between May and June 1971, when he 
was seen for left shoulder complaints.  

In response to the RO's request, JSRRC responded that the 
veteran's unit received an unknown number of mortar rounds in 
March 1971, with no casualties provided.  JSRRC indicated 
that the veteran was not listed as wounded.  The JSRRC, 
however, did not review military records after April 30, 
1971, as the Board had requested.  In light of the service 
medical records showing that the veteran was treated for a 
left shoulder disability in May and June 1971, the Board 
finds that a remand is necessary to conduct this inquiry.  
See Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the Board notes that in its August 2003 remand, 
it was noted that although the veteran apparently received 
treatment in June 1971 at Walter Reed Army Medical Center, 
such records were not included in the record on appeal.  
Thus, the Board directed the RO to contact the appropriate 
repository of records and request such records.  A review of 
the record indicates that no such request was ever made.  
Thus, a remand is again necessary.  Stegall, supra; see also 
38 C.F.R. § 3.159(c)(2) (2006) (The duty to assist requires 
VA to make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  VA may 
only end these efforts if it is concluded that the records 
sought do not exist or that further attempts to obtain them 
would be futile.). 

Finally, the Board notes that it is cognizant of the holding 
of Pentecost v. Principi, 16 Vet. App. 124 (2002), wherein 
the Court reversed the Board's denial of a claim for service 
connection for PTSD on the basis of an unconfirmed in-service 
stressor.  In that case, the veteran had submitted evidence 
that his unit was subjected to rocket attacks.  The Court 
pointed out that corroboration of every detail of a stressor 
under such circumstances, such as the veteran's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).

In this case, as set forth above, the details of the 
veteran's claimed January or February 1971 stressor have not 
been corroborated.  As noted, his service medical records do 
not show that he sought treatment for a left shoulder injury 
following a mortar attack and JSRRC found no evidence of a 
mortar attack in January or February 1971.  

However, as noted, JSRRC has indicated that the veteran was 
in the vicinity of mortar attacks in late April 1971.  In 
addition, the record contains medical evidence showing that 
the veteran has been diagnosed as having PTSD.  However, none 
of the medical evidence contains a link between the veteran's 
PTSD and his presence in the vicinity of the mortar attack in 
April 1971.  In light of these facts, the Board finds that a 
medical examination and opinion are necessary to determine if 
the veteran's current PTSD is the result of his presence at 
his unit during a mortar attack or if current PTSD is the 
result of any other stressor that may be corroborated on 
remand.  Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002); see also 38 C.F.R. § 3.159(c)(4) (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should again contact JSRRC and 
request any available information which 
might corroborate the veteran's alleged 
in-service stressor.  Specifically, JSRRC 
should be asked to ascertain if there 
were any mortar attacks on LZ "Two 
Bits" between May and June 1971.  The RO 
should provide JSRRC copies of any 
necessary personnel records showing 
service dates, duties, and units of 
assignment.

2.  The RO should also contact the 
National Personnel Records Center (NPRC) 
or other appropriate repository of 
records, and request treatment records 
(including in-patient or "clinical" 
records) pertaining to the veteran from 
Walter Reed Army Medical Center for the 
period of June to July 1971.  If no such 
records can be found, or if they have 
been destroyed, the RO should seek 
specific confirmation of that fact.

3.  After the development requested above 
has been completed to the extent 
possible, the veteran should be scheduled 
for a VA psychiatric examination for the 
purpose of obtaining a medical opinion as 
to whether he currently has PTSD as a 
result of his in-service stressors.  The 
claims folder should be provided to the 
examiner for review in connection with 
the examination of the veteran.  In 
addition, the RO should provide the 
examiner with a summary of the veteran's 
claimed stressors which have been 
corroborated by the evidence of record.  
(If the RO is able to obtain 
corroborative evidence from JSRRC 
regarding the veteran's claimed shoulder 
injury in a January or February 1971 
mortar attack, such stressor should be 
included.  If not, the RO should make 
clear to the examiner that the only 
stressor upon which a diagnosis of PTSD 
may be based is the veteran's presence in 
the vicinity of a mortar attack in April 
1971).  

The examiner should be asked to provide 
an opinion as to whether the veteran has 
PTSD which meets the diagnostic 
requirements of DSM-IV.  If the examiner 
diagnoses PTSD, the examiner should 
render an opinion as to the likelihood 
that the in-service stressor was the 
stressful event which caused the 
disorder.  In so doing, the examiner 
should state whether such stressor was a 
sufficiently stressful event to support a 
current diagnosis of PTSD.  The examiner 
should include a rationale for his or her 
conclusions and a discussion of the 
medical principles involved.  

4.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
service connection for PTSD, considering 
all the evidence of record.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and be afforded an opportunity 
to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



